Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 1 of 11 Page ID #1



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

KEISHA D. SIMMONS, Independent       )
Administrator of the Estate of       )
STEVEN L. SMITH,                     )
                                     )
     Plaintiff;                      )
                                     )
v.                                   )               Case No.: 3:19-cv-53
                                     )
CITATION OIL and GAS                 )
CORPORATION, a Delaware Corporation, )
                                     )
     Defendant.                      )


                                         COMPLAINT

       Now comes the Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

of STEVEN L. SMITH, by her attorneys, HASSAKIS & HASSAKIS, P.C. and CHAPMAN

LAW, LLC and for her Complaint against the Defendant, CITATION OIL and GAS

CORPORATION, a Delaware Corporation, states as follows:

                                      COUNT I
(Survival Action - Negligence – KEISHA D. SIMMONS, Independent Administrator of the
Estate of STEVEN L. SMITH v. CITATION OIL and GAS CORPORATION, a Delaware
                                     Corporation)

       For her complaint against the Defendant CITATION OIL and GAS CORPORATION, a

Delaware Corporation, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

of STEVEN L. SMITH, states as follows:

       1.      That at all times relevant hereto, Plaintiff, KEISHA D. SIMMONS, was a resident

of the City of Carmi, White County, Illinois.

       2.      That STEVEN L. SMITH, deceased, died on November 16, 2017 in Louisville,

Jefferson County, Kentucky.



                                          Page 1 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 2 of 11 Page ID #2



        3.      That KEISHA D. SIMMONS petitioned for Letters of Office, which were issued

to her, and an Order has been entered in the Circuit Court of White County, Illinois , appointing

her as a Joint Administrator of the Estate of STEVEN L. SMITH.

        4.      That at all times relevant hereto, the Defendant, CITATION OIL and GAS,

CORPORATION, (hereinafter referred to as “CITATION OIL”), was a corporation duly

organzied under the laws of the State of Delaware, authorized to do business in the State of Illinois

and operating in the State of Illinois as a business at 1101 East Main Street in the City of Crossville,

White County, Illinois.

        5.      KEISHA D. SIMMONS brings this action under 28 U.S.C. §1332 as it is a civil

personal injury action where the matter in controversy exceeds the sum or value of $75,000.00 and

is between citizens of different states.

        6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this judicial district.

        7.      That on November 14, 2017, CITATION OIL owned and operated an oil field

containing numerous elevated pumpjack oil wells at or near County Road 1800 North (informally

known and hereinafter referred to as “Million Dollar Road”) in the City of Crossville, White

County, Illinois, and specifically owned and operated an elevated pumpjack oil well formally

known as “EM Fenton #9 Well” (hereinafter referred to as “Well #9”).

        8.      That CITATION OIL controlled the operation and maintenance of said oil field off

of Million Dollar Road.

        9.      That the operation and maintenance of an elevated pumpjack oil well as well as the

pumping of crude oil is an inherently dangerous activity.

        10.     That crude oil is inherently dangerous.




                                             Page 2 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 3 of 11 Page ID #3



        11.      That Hydrogen Sulfide gas is inherently dangerous.

        12.      That at or about 12:30 p.m. C.S.T. on or about November 14, 2017, STEVEN L.

SMITH, deceased, was working with two co-workers for his employer, Precision Plugging and

Sales, Inc., on Well #9 at the request of CITATION OIL.

        13.      That at said time and date, there was a steel enclosed trailer (informally known and

hereinafter referred to as the “Doghouse”) owned by Precision Plugging and Sales, Inc. located

approximately 60 feet from Well #9, and the Doghouse was used as a place of shelter, to store

tools and to hold meetings.

        14.      That at said time and date, there was a propane heater within the Doghouse that had

an ignited pilot light.

        15.      That at said time and date, crude oil and Hydrogen Sulfide gas began discharging

from Well #9 while STEVEN L. SMITH, deceased, was performing his work.

        16.      That at said time and date, said pilot light ignited said oil and gas, causing STEVEN

L. SMITH, deceased, to be engulfed in fire and burns to STEVEN L. SMITH’s body.

        17.      That on November 16, 2017, STEVEN L. SMITH died as a result of his burns

sustained on November 14, 2017.

        18.      That STEVEN L. SMITH experienced conscious pain and suffering between the

time he was engulfed in fire on November 14, 2017 until his death on November 16, 2017.

        19.      That at said time and place, Defendant, CITATION OIL, by and through its agents

and/or employees, violated its duty to decedent, STEVEN L. SMITH, and was guilty of one, more

than one or all of the following negligent acts or omissions:

              a. Failed to keep the discharge of oil or gas from Well #9 in a safe area;

              b. Failed to keep the discharge of oil or gas from Well #9 at least a minimum of 100
                 feet from an open flame or ignition source;



                                             Page 3 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 4 of 11 Page ID #4




         c. Failed to eliminate all potential ignition sources in a designated area around Well
            #9;

         d. Failed to keep the discharge of oil and gas from Well #9 on the downwind side of
            the well;

         e. Failed to prevent Precision Plugging and Sales, Inc. from using open flame heaters
            in its oil field located off of Million Dollar Road even though it knew or should
            have known that Precision Plugging and Sales, Inc. was using open flame heaters
            in said Doghouse;

         f. Failed to prevent Precision Plugging and Sales, Inc. from using open flame heaters
            in its oil field located off of Million Dollar Road even though it knew or should
            have known that there were safer, alternative heaters (e.g., catalytic heaters) that
            could have been used in said Doghouse;

         g. Failed to prevent the ignition of the oil and gas discharge from Well #9 when it
            knew of the danger of such discharge;

         h. Failed to properly train, educate and supervise it employees and/or agents to prevent
            ignition of oil and gas at said Well #9;

         i. Failed to properly monitor, supervise or oversee the worked being performed by
            Precision Plugging and Sales, Inc.;

         j. Failed to warn STEVEN L. SMITH concerning the hazards of discharging oil and
            gas near an ignition source;

         k. Failed to operate its oil field in a reasonably safe manner;

         l. Failed to operate its oil field in compliance with industry standards;

         m. Failed to provide STEVEN L. SMITH with a place of employment that was free
            from recognized hazards that were reasonably likely to cause serious injury and/or
            death;

         n. Failed to have and/or keep a fire prevention plan in writing at the oil field located
            off of Million Dollar Road;

         o. Failed to follow proper procedures, protocol and/or policies with respect to
            discharge of oil and gas; and

         p. Failed to act in a reasonable manner under the circumstances.




                                         Page 4 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 5 of 11 Page ID #5



       20.     That as a direct and proximate result of one, more than one or all of the aforesaid

negligent acts or omissions on the part of the Defendant, CITATION OIL, the decedent, STEVEN

L. SMITH, was burned, and decedent, STEVEN L. SMITH, sustained numerous, severe, disabling,

disfiguring and fatal injuries to his body and suffered physical and mental anguish; that decedent,

STEVEN L. SMITH, incurred and became liable for medical attention, care, treatment and services

in an effort to be cured of said injuries; decedent, STEVEN L. SMITH, was unable to perform his

activities as he had in the past, all of the foregoing damages being to the harm and injury of said

decedent, STEVEN L. SMITH, in a substantial sum of money.

       21.     That this is a survivorship action brought pursuant to 755 ILCS 5/27-6, known as

the Illinois Survival Statute, for STEVEN L. SMITH’s personal injuries sustained as a result of

the November 14, 2017 incident and for which he would have been entitled to bring an action as a

result of CITATION OIL’s negligence had he survived, and this right of action survives him.

       WHEREFORE, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the

Estate of STEVEN L. SMITH, prays for judgment in her favor and against Defendant, CITATION

OIL and GAS CORPORATION, a Delaware Corporation, in an amount which substantially

exceeds the minimum jurisdictional limit, together with costs of suit and such other relief as this

Court deems just and proper.



                                         COUNT II
(Survival Action – Strict Liability – KEISHA D. SIMMONS, Independent Administrator of
   the Estate of STEVEN L. SMITH v. CITATION OIL and GAS CORPORATION, a
                                    Delaware Corporation)

       For her complaint against the Defendant, CITATION OIL and GAS CORPORATION, a

Delaware Corporation, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

of STEVEN L. SMITH, states as follows:



                                           Page 5 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 6 of 11 Page ID #6



        1-18. Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate of

STEVEN L. SMITH, repleads and realleges the allegations set forth in Paragraphs 1 through 18

of Count I as Paragrahps 1 through 18 of this Count II and incorporates them by reference as if

fully set forth herein.

        19. That as a direct and proximate result of said inherently dangerous activity and

conditions, the decedent, STEVEN L. SMITH, was burned, and decedent, STEVEN L. SMITH,

sustained numerous, severe, disabling, disfiguring and fatal injuries to his body and suffered

physical and mental anguish; that decedent, STEVEN L. SMITH, incurred and became liable for

medical attention, care, treatment and services in an effort to be cured of said injuries; decedent,

STEVEN L. SMITH, was unable to perform his activities as he had in the past, all of the foregoing

damages being to the harm and injury of said decedent, STEVEN L. SMITH, in a substantial sum

of money.

        20.     That this is a survivorship action brought pursuant to 755 ILCS 5/27-6, known as

the Illinois Survival Statute, for STEVEN L. SMITH’s personal injuries sustained as a result of

the November 14, 2017 incident and for which he would have been entitled to bring an action as a

result of CITATION OIL’s actions had he survived, and this right of action survives him.

        WHEREFORE, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the

Estate of STEVEN L. SMITH, prays for judgment in her favor and against Defendant, CITATION

OIL and GAS CORPORATION, a Delaware Corporation, in an amount which substantially

exceeds the minimum jurisdictional limit, together with costs of suit and such other relief as this

Court deems just and proper.




                                           Page 6 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 7 of 11 Page ID #7



                                        COUNT III
       (Wrongful Death Action - Negligence – KEISHA D. SIMMONS, Independent
      Administrator of the Estate of STEVEN L. SMITH v. CITATION OIL and GAS
                        CORPORATION, a Delaware Corporation)

        For her complaint against the Defendant, CITATION OIL and GAS CORPORATION, a

Delaware Corporation, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

of STEVEN L. SMITH, states as follows:

        1-19. Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate of

STEVEN L. SMITH, repleads and realleges the allegations set forth in Paragraphs 1 through 19

of Count I as Paragrahps 1 through 19 of this Count III and incorporates them by reference as if

fully set forth herein.

        20.     That as a direct and proximate result of one, more than one or all of the aforesaid

negligent acts or omissions on the part of the Defendant, CITATION OIL, STEVEN L. SMITH

sustained fatal injuries to his body.

        21.     That STEVEN L. SMITH left surviving next of kin, including, but not limited to,

the following individuals:

                a)        JACE A. SMITH, minor son; and

                b)        GREYSON D. SMITH, minor son.

        22.     That the plaintiff brings this action pursuant to the provision of 740 ILCS 180/1 et

seq., commonly known as the Illinois Wrongful Death Act.

        23.     That as a direct and proximate result of one, more than one or all of the aforesaid

negligent acts or omissions on the part of the Defendant, CITATION OIL, the decedent’s next of

kin suffered injuries that include, but are not limited to, past and future pecuniary loss, loss of

money, loss of benefits, loss of goods, loss of services and loss of society, all of the foregoing

damages being to the harm and injury of said next of kin in a substantial sum of money.



                                           Page 7 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 8 of 11 Page ID #8



        WHEREFORE, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the

Estate of STEVEN L. SMITH, prays for judgment in her favor and against Defendant, CITATION

OIL and GAS CORPORATION, a Delaware Corporation, in an amount which substantially

exceeds the minimum jurisdictional limit, together with costs of suit and such other relief as this

Court deems just and proper.



                                        COUNT IV
     (Wrongful Death Action – Strict Liability – KEISHA D. SIMMONS, Independent
      Administrator of the Estate of STEVEN L. SMITH v. CITATION OIL and GAS
                        CORPORATION, a Delaware Corporation)


        For her complaint against the Defendant, CITATION OIL and GAS CORPORATION, a

Delaware Corporation, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

of STEVEN L. SMITH, states as follows:

        1-18. Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate of

STEVEN L. SMITH, repleads and realleges the allegations set forth in Paragraphs 1 through 18

of Count I as Paragrahps 1 through 18 of this Count IV and incorporates them by reference as if

fully set forth herein.

        19.     That as a direct and proximate result of said inherently dangerous activity and

conditions, STEVEN L. SMITH sustained fatal injuries to his body.

        20.     That STEVEN L. SMITH left surviving next of kin, including, but not limited to,

the following individuals:

                a)        JACE A. SMITH, minor son; and

                b)        GREYSON D. SMITH, minor son.




                                           Page 8 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 9 of 11 Page ID #9



       21.      That the plaintiff brings this action pursuant to the provision of 740 ILCS 180/1 et

seq., commonly known as the Illinois Wrongful Death Act.

       22.      That as a direct and proximate result of said inherently dangerous activity and

conditions, the decedent’s next of kin suffered injuries that include, but are not limited to, past and

future pecuniary loss, loss of money, loss of benefits, loss of goods, loss of services and loss of

society, all of the foregoing damages being to the harm and injury of said next of kin in a substantial

sum of money.

       WHEREFORE, Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the

Estate of STEVEN L. SMITH, prays for judgment in her favor and against Defendant, CITATION

OIL and GAS CORPORATION, a Delaware Corporation, in an amount which substantially

exceeds the minimum jurisdictional limit, together with costs of suit and such other relief as this

Court deems just and proper.


                                                        HASSAKIS & HASSAKIS, P.C. and
                                                        CHAPMAN LAW, LLC,
                                                        Attorneys for Plaintiff,
                                                        KEISHA D. SIMMONS, Independent
                                                        Administrator of the Estate of
                                                        STEVEN L. SMITH



                                                  By:           /s/ James M. Ruppert
                                                                    James M. Ruppert



                                                  By: _______/s/ Stephen H. Thomas _________
                                                                 Stephen H. Thomas




                                            Page 9 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 10 of 11 Page ID #10



 Attorneys for Plaintiff:
 HASSAKIS & HASSAKIS, P.C.
 206 South Ninth Street, Suite 201
 Post Office Box 706
 Mount Vernon, IL 62864
 Phone: (618) 244-5335
 Fax: (618) 244-5330
 Email: james@hassakislaw.com
 ARDC No.: 6313872

 Attorneys for Plaintiff:
 CHAPMAN LAW, LLC
 420 Main Street, Suite 1202
 Evansville, IN 47708
 Phone: (812) 426-0600
 Fax: (866) 543-0024
 Email: steve@chapmanlaw.com
 ARDC No.: 6244277




                                     Page 10 of 11
Case 3:19-cv-00053-JPG-MAB Document 1 Filed 01/16/19 Page 11 of 11 Page ID #11



                              DEMAND FOR TRIAL BY JURY

        Now comes the Plaintiff, KEISHA D. SIMMONS, Independent Administrator of the Estate

 of STEVEN L. SMITH, by her attorneys, HASSAKIS & HASSAKIS, P.C. and CHAPMAN

 LAW, LLC and hereby demands a jury trial in the above cause by a jury of twelve persons.



                                                     HASSAKIS & HASSAKIS, P.C. and
                                                     CHAPMAN LAW, LLC,
                                                     Attorneys for Plaintiff,
                                                     KEISHA D. SIMMONS, Independent
                                                     Administrator of the Estate of
                                                     STEVEN L. SMITH



                                               By:         /s/ James M. Ruppert
                                                               James M. Ruppert



                                              By: _______/s/ Stephen H. Thomas _________
                                                             Stephen H. Thomas

 Attorneys for Plaintiff:
 HASSAKIS & HASSAKIS, P.C.
 206 South Ninth Street, Suite 201
 Post Office Box 706
 Mount Vernon, IL 62864
 Phone: (618) 244-5335
 Fax: (618) 244-5330
 Email: james@hassakislaw.com
 ARDC No.: 6313872

 Attorneys for Plaintiff:
 CHAPMAN LAW, LLC
 420 Main Street, Suite 1202
 Evansville, IN 47708
 Phone: (812) 426-0600
 Fax: (866) 543-0024
 Email: steve@chapmanlaw.com
 ARDC No.: 6244277




                                         Page 11 of 11
